DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This communication is in response to the Applicant’s Amendment filed on 08/11/2021 in response to the Non-Final rejection mailed on 05/13/2021. Claims 1-20 were pending in this application. Claims 1, 9, 11 and 19 has been amended. Claims 1-20 remain pending on current application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Claim 1 (Currently Amended), McCutchen discloses a user equipment (UE), the UE (0027; “[0027] … effective playback of immersive movies at an observer's computing device, which may be a computer or any other computer-controlled display and is referred to generically as a computer.”) comprising:
a receiver configured to receive a three-hundred sixty degree video including a plurality of frames the three-hundred sixty degree video including metadata that indicates a plurality of regions of interest in a key frame of the plurality of frames  (0026 and 0062; Figures 2, 6 and  7; “[0026] … the extraction of a region of interest for viewing. … it can include any soundtracks, metadata such as URL links and media objects or layers which are particular to that direction.”, step 606, step 612 and step 702);
a display configured to display a portion of a frame, of the plurality of frames, corresponding to a position of a current viewpoint of the UE within the three-hundred sixty degree video (0045 and 0046; Figure 5; wherein the frame 502 is portion of the plurality frame (Movie Frames) 503, and 504 is a portion of frame 501; also wherein ‘display 500’ displaying ‘first frame 502’ and ‘sequence of frames 503’);
processor configured to:
control the display to display a pointer that indicates a region of interest among the plurality of regions of interest, where the pointer (pointers in Figs 4 and 5) is displayed within the current viewpoint within the three-hundred sixty degree video (0066; Figure 7; Figure 7 ‘step 712’, “[0066] … It will be appreciated that the availability of one or more other selectable view tracks may be indicated to the observer in a number of ways, such as by displaying static icons representing the tracks or moving visual indications in the immersive image, representing the centers or edges of the fields of view of the ROIs in the other tracks, or other indications of the objects of interest in the other tracks.”); and
perform an action to re-position the current viewpoint of the UE from the portion of the frame to the region of interest in the key frame indicated by the metadata of the three-hundred sixty degree video (0070-0073; Figure 7; transitioning back from a manual ROI to a predefined ROI, see also, steps 720 and 722).
McCutchen failed to disclose a frame of the plurality of frames including at least one high dynamic range (HDR) image and at least one standard dynamic range (SDR) image.
Tico, in the same field of endeavor, shows a frame of the plurality of frames including at least one high dynamic range (HDR) image or at least one standard dynamic range (SDR) 0021, 0030-0031, 0035-0037 and 0044-0045; Figures 1, 4 and 5; “[0021] FIG. 1 is a block diagram illustrating an imaging device 110 that may be used for capturing HDR images. In this example, the imaging device 110 includes a gyroscope 112 to determine rotational orientation data and an accelerometer 113 to detect translational movement. The imaging device 110 as illustrated is configured to capture an HDR image of a scene (in this example, mountain 120) by capturing a sequence of three or more standard dynamic range (SDR) frames. Because the SDR images are taken as a sequence, movement of the imaging device 110 may occur even during the short time between successive SDR frames. The gyroscope 112 may be used to detect rotation of the imaging device about any of the X, Y, or Z axes. ”).
Neither McCutchen nor Tico teach or suggest nor further search and analysis resulted on prior art that suggest shows a frame of the plurality of frames including at least one high dynamic range (HDR) image and at least one standard dynamic range. Therefore, the independent claim 1 is allowed.
The dependent claims 2-10 are allowed for the same reasons of allowability as discussed to the independent claim 1.

Regarding Claim 11 (Currently Amended), Method claim 11 is drawn to the method of using the corresponding device claimed in claim 1. Therefore method claim 11 corresponds to device claim1 is allowed for the same reasons of allowability as used above.
The dependent claims 12-20 are allowed for the same reasons of allowability as discussed to the independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482